Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10, 13-15 and 19-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 13 recite, “at least one  appear to be intermingled with each other in the specification and there does not appear to be a clear delineation between what constitutes the two factors as each individual parameters are listed as values which may be taken into account in the power management system. Nowhere can the examiner find any language stating that the specific parameters claimed as the heat transfer factor are combinable into a single heat transfer factor, and a similar situation exists for the ambient environment factor. There is no explicit conglomeration into a heat transfer factor or a single ambient environment factor including all of the claimed parameters let alone that there is a signal related a single conglomerated heat transfer factor or a single conglomerated ambient environment factor; given each of the individual parameters of the heat transfer factor and the ambient environment factor are listed separately in the specification. Additionally the examiner notes that the parameters of the heat transfer factor are intermixed with the  parameters of the ambient environment factor in the  body of specification, as noted by the page and line citations above, and as such there does not  appear to be a clear delineation between what constitutes an ambient environment factor and what constitutes a heat transfer factor as the some individual parameters of heat transfer factor and the ambient environment factor are only listed together in the specification 
Claims 2-3, 8-10, and 19-21 are rejected for their dependency from claim 1 and claims 14-15 are rejected for their dependency from claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 13-15 and 19-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 13 are rejected as indefinite as claims 1 and 13 both recite similar limitations of “at least one additional signal related to at least one of: a heat transfer factor, wherein the heat transfer factor includes an insulation rating of the compartment, the size of the compartment, the amount of cargo in the compartment an incline of the compartment, a direction of the incline of the compartment, the efficiency of solar panels, compartment characteristics, humidity, and number of door openings; and an ambient environment factor, wherein the ambient environment factor includes the ambient temperature, the ambient temperature variations over the route, humidity, data from previous trips, traffic conditions, dynamic traffic alerts, the speed of the vehicle, sunshine, and light intensity”. Where it is unclear form the wording of the claims what is meant to be included in the list of “at least one of”, specifically whether one of the listed parameters listed in the heat transfer factor must be 
Claims 2-3, 8-10, and 19-21 are rejected for their dependency from claim 1 and claims 14-15 are rejected for their dependency from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 13-14, 19, and 21 (renumbered from the second listed claim 22) is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Alston et al. (US Patent Application Publication US 2009/0229288 A1).
Regarding claim 1, to the extent that claim 1 is understood in light of the Section 112 rejection set forth herein, Alston discloses (figure 1 and 5(a)-9(b) and 10-19) an apparatus comprising: a power management system (50 and 60), comprising: a processor (in control logic circuit 66 within battery management controller 60); and a controller operably connected to the processor (power management controller 50 is connected to battery management controller 60); an energy storage module (second power source 42) operably connected to the power management system ( the battery management system 60 and the power management system 50 are bi-directionally connected per paragraph 0064); 
a first temperature sensor operably connected to the power management system (vehicle interior ambient temperature sensor 304 is connected to the power management 
a second temperature sensor operably connected to the power management system (either  battery temperature sensors 63 for measuring the temperature of the power sources or batteries 40 or 42 per paragraph 0130, or the vehicle exterior ambient temperature may be measured  and used to control the compressor  via the power management controller per paragraph 0196), the second temperature sensor configured to generate a second temperature signal as a function of an ambient temperature outside of the compartment (a temperature of the first and second batteries  per paragraph 0130 or a vehicle exterior temperature per paragraph 0196);
a first voltage sensor (the voltage sensor 63 connected to battery 42) operably connected to the power management system (50and 60) and to the energy storage module (42), the first voltage sensor (the voltage sensor connected to battery 42 of sensors 63) configured to generate a first voltage signal as a function of a voltage of the energy storage module (the voltage sensors generate a signal to prevent the battery or power sources from being overly discharged per paragraph 0061); and 
a second voltage sensor (the voltage sensor 63 connected to battery 40) operably connected to the power management system (50 and 60) and a vehicle electrical system (the battery 40 is the starter battery for the vehicle, per paragraph 0040, and the alternator/charging device 62 form the vehicle electrical system), the vehicle electrical system supplying electrical power to a vehicle that is physically coupled to the compartment  (from starter battery 40 and alternator 62), the second voltage sensor configured (the voltage sensor 63 connected to battery 40) to generate a second voltage signal as a function of a voltage of the vehicle 
wherein the power management system (50 and 60) is configured to receive the first temperature signal, the second temperature signal, the first voltage signal, the second voltage signal, and at least one external signal related to at least one of: a heat transfer factor, wherein the heat transfer factor includes, humidity (Alston contains humidity sensor 307 connected to the power management controller per paragraph 0083); and an ambient environment factor, wherein the ambient environment factor includes the ambient temperature (the exterior ambient temperature is measured and used in the power management controller to compressor and blower capacitates per paragraph 0097); and to control power supplied to the temperature-controlled system (power to compressor 14 is controlled by power management controller 50 per paragraph 0085) as a function of the first temperature signal, the second temperature signal, the first voltage signal, the second voltage signal, and the at least one external signal (the operation of the compressor 14 is controlled according to the temperature  measured by sensor 304 and the exterior ambient temperature per paragraph   0196 and the power source is selected based on the voltage and temperature read by sensors 63 associated with the starter battery 40 and the battery 42 per at least paragraph 0067 and figure 6(a). Additionally when the external signal is the humidity from sensor 307 the power management controller controls the power supplied to the blowers and the compressor based on the humidity reading per paragraph 0095 and 0194 and when the external signal is the exterior ambient temperature, which is and used in the power management controller to control compressor and blower capacitates per paragraph 0097 and 0196). 
	Regarding claim 8, to the extent that claim 8 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 1 above and Alston further discloses wherein the power management system is configured to control power suppled to the temperature controlled system as a function of at least one heat transfer factor or ambient 
Regarding claim 9, to the extent that claim 9 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 8 above and Alston further discloses the power management system receives a plurality of heat and ambient environment factors ( humidity  per paragraph 0095 and 0194 and the  exterior ambient temperature per paragraph 0097 and 0196 ) determines current  and predicts future expected conditions ( current conditions are determined by the respective sensors, future conditions, and future conditions are predicted in that batteries in poor conditions are predicted to have less energy available per paragraph 0153).

Regarding claim 13, to the extent that claim 13 is understood in light of the Section 112 rejection set forth herein, Alston discloses (figures 1 and 5(a)-9(b) and 10-19) an apparatus comprising: a temperature-controlled compartment (compartments 23 or 27), the temperature-controlled compartment configured to be transported by a vehicle (per paragraph 0034), the vehicle comprising a vehicle electrical system (the battery 40, which is the starter battery for the vehicle, per paragraph 0040, and the alternator/charging device 62 form the vehicle electrical system); 
a power management system (50 and 60), comprising a processor (in control logic circuit 66 within battery management controller 60) and a controller, operably connected to the processor (power management controller 50 is connected to battery management controller 60), the power management system operably connected to the vehicle electrical system (at battery 40 and alternator charging device 62); 

a compressor (14) operably connected to the power management system (the operation of the compressor 14 is controlled according to the temperature  measured by sensor 304 and the exterior ambient temperature per paragraph   0196 and the power source is selected based on the voltage and temperature read by sensors 63 associated with the starter battery 40 and the battery 42 per at least paragraph 0067 and figure 6(a)), the compressor configured compress a working fluid (refrigerant compressed by compressor per paragraph 0034), and the compressor further configured to be supplied power by at least one of the energy storage module (42) and the vehicle electrical system (power to the compressor is supplied form either of batteries 40 or 42 or directly from the vehicles power generation system 44); 
a first heat exchange element (either of evaporators 22 or 26) configured to transfer heat from the compartment to the working fluid (per paragraphs 0034 and 0035); 
a second heat exchange element (condenser 16) configured to transfer heat from the working fluid to an ambient environment; 
a first temperature sensor operably connected to the power management system (vehicle interior ambient temperature sensor 304 is connected to the power management system 50 per paragraph 0083), the first temperature sensor configured to generate a first temperature signal as a function of a temperature inside a compartment of a temperature-controlled system (the vehicles interior ambient temperature per paragraph 0083, which, via the power management controller 50 controls the compressor 14 which regulates the temperature inside the vehicle per paragraph 0084); 
a second temperature sensor operably connected to the power management system (either  battery temperature sensors 63  for measuring the temperature of the power sources or batteries 40 or 42 per paragraph 0130, or the vehicle exterior ambient temperature may be 
a first voltage sensor (the voltage sensor 63 connected to battery 42) operably connected to the power management system (50 and 60) and to the energy storage module (42), the first voltage sensor (the voltage sensor connected to battery 42 of sensors 63) configured to generate a first voltage signal as a function of a voltage of the energy storage module (the voltage sensors generate a signal to prevent the battery or power sources from being overly discharged per paragraph 0061); and 
a second voltage sensor (the voltage sensor 63 connected to battery 40) operably connected to the power management system (50 and 60) and a vehicle electrical system (the battery 40 is the starter battery for the vehicle, per paragraph 0040, and the alternator/charging device 62 form the vehicle electrical system), the vehicle electrical system supplying electrical power to a vehicle that is physically coupled to the compartment  (from starter battery 40 and alternator 62), the second voltage sensor configured (the voltage sensor 63 connected to battery 40) to generate a second voltage signal as a function of a voltage of the vehicle electrical system (the voltage sensors generate a signal to prevent the  starter battery 40 from being overly discharged per paragraph 0061); 
wherein the power management system (50 and 60) is configured to receive the first temperature signal, the second temperature signal, the first voltage signal, and the second voltage signal, and at least one additional signal related to at least one of: a heat transfer factor, wherein the heat transfer factor includes humidity (Alston contains humidity sensor 307 connected to the power management controller per paragraph 0083); and an ambient environment factor, wherein the ambient environment factor includes the ambient temperature 
Regarding claim 14, to the extent that claim 14 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 13 above and Alston further discloses  the first heat exchange element is an evaporator (evaporator 22 or 26) and the second heat exchange element is a condenser (condenser 16). 
	Regarding claim 19, to the extent that claim 19 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 1 above and Alston further discloses the energy storage module comprising at least one battery (battery 42) and is operable to control charge and discharge functions of the energy storage module and to controllably connect and disconnect functions of the module and a compressor (compressor 14 which is a component of the HVAC system  and is connected to the battery  combination/separation device 61 per figure 5(a) and per paragraph 0060 and 0076 the device 61 can connect or disconnect a battery form the HVAC system) from an  associated vehicle 
Additionally claim 19 fails to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II). In this case the power management system is not explicitly configured to perform any of the functions listed in claim 19.
	Regarding claim 21, to the extent that claim 21 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 1 above and Alston further discloses the power management system monitors the factors (the humidity and the external ambient temperature as noted above) and recalculates a power need of the temperature-controlled system and varies at least one of: the speed of the compressor ( when the external signal is the humidity from sensor 307 the power management controller controls the power supplied to the compressor based on the humidity reading per paragraph 0095 and 0194 and the  exterior ambient temperature is measured and used in the power management controller to control compressor capacitates per paragraph 0097 and 0196); 
Additionally claims 21 fail to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II). In this case the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al. (US Patent Application Publication US 2009/0229288 A1).
Regarding claim 2, to the extent that claim 2 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 1 above and Alston further discloses that the energy storage module comprises a battery management system (controlled by battery management controller 60) and at least one rechargeable battery (battery 42) and a battery temperature sensor proximal to the battery (battery temperature sensor 63 reads the temperature of battery 42 per paragraph 0061) such that the battery management system is operable to maintain the at least one battery at an optimal internal temperature for operation, however Alston does not explicitly disclose wherein the energy storage module comprises a lithium based rechargeable battery, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ the lithium based  
Additionally claims 2 fails to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II). In this case the power management system is not explicitly configured to perform any of the functions listed in claim 2 such as maintaining the battery at an optimal intimal temperate for operation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al. (US Patent Application Publication US 2009/0229288 A1) in view of Yun (US Patent Application Publication US 2016/0126603 A1).
Regarding claim 3, to the extent that claim 3 is understood in light of the Section 112 rejection set forth herein, Alston discloses the claim limitations of claim 2 above and Alston further discloses the energy storage module (42) is mounted externally on the vehicle (per paragraph  101). 
However Alston does not explicitly disclose that the energy storage module is mounted in an external enclosure on the vehicle,  and ambient air is used as a coolant for the at least one battery as Alston is silent as to any battery cooling

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the external batteries of Alston to be mounted in an external housing on the roof and to be air cooled as recognized by Yun, doing so would provide a known location for mounting batteries on a vehicle that could provide a known mean for cooling battery pack by using outside air to keep the battery cool ace taught by Yun (paragraph 0016) and would provide a means for cooling the battery without using conditioned air for the interior of the vehicle (per paragraph 0019).

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al. (US Patent Application Publication US 2009/0229288 A1) in view of Bates et al. (US Patent Application Publication US 2015/0338858 A1).
Regarding claim 10, to the extent that claim 10 is understood in light of the Section 112 rejection set forth herein,  Alston discloses the claim limitations of claim 9 above However Alston does not disclose the power management system is configured to predict a future ambient temperature as a function of a GPS location signal, and wherein the power management system is configured to control power supplied to the temperature-controlled system as a function of the predicted future ambient temperature and GPS signal.
 Bates discloses a refrigeration system for a vehicle  that is configured to predict a future ambient temperature as a function of the location signal ( a location signal is determined by positioning device 230  which may be a GPS device and a temperature at a destination is received  per paragraph 0040), and wherein the power management system is configured to 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the power management system of Alston to include the location based controls as taught by Bates. Doing so would provide a known means to regulate a vehicle refrigeration system in response to local  regulations (per paragraph 0004 of Bates) or to alter the operation of the refrigeration system based on future temperatures the vehicle will experience as recognized by Bates (paragraph 0040).
Regarding claims 15, to the extent that claim 15 is understood in light of the Section 112 rejection set forth herein,  Alston discloses the claim limitations of claim 13 above respectively, however Alston does not disclose a location sensor configured to generate a location signal as a function of the location of the location sensor with respect to a reference; wherein the power management system is configured to receive the location signal and to control power supplied to the temperature-controlled system as a function of the location signal. 
Bates discloses a refrigeration system for a vehicle that includes a location sensor (positioning device 230  which may be a GPS device) configured to generate a location signal as a function of the location of the location sensor with respect to a reference (per paragraph 0023); wherein a power management system (is control unit 240 with transport refrigeration system controller 214) is configured to receive the location signal and to control power supplied to the temperature-controlled system as a function of the location signal (the cooling capacity of the refrigeration unit is controlled in relation to the position data per paragraph 0040).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the power management system of Alston to include the location .
Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al. (US Patent Application Publication US 2009/0229288 A1) in view of Pierce et al. (US Patent Application Publication US 2014/0116077 A1).
Regarding claims 20, to the extent that claim 20 is understood in light of the Section 112 rejection set forth herein,  Alston discloses the claim limitations of claim 1 above respectively, and Alston discloses that existing sensor are employed in the vehicle however Alston does not does not disclose the power management system is retrofitted to vehicle. 
Pierce teaches an auxiliary power system for a vehicle that is retrofitted to a vehicle (per paragraph 0027 and 0051 the where the power system can operate the vehicles air conditioning system per paragraph 0034). 
It would have been obvious to one or ordinary skill in the art to have retrofitted the power management system of Alston into an existing vehicle as taught by Pierce. Doing so would allow for auxiliary power sources to be retrofitted into a vehicle’s existing power as taught by Pierce, doing so would allow for the adding of an additional power source to a vehicle that would allow for the vehicle to run its electrical components for lengthy periods without idling (per paragraph 0022 and 0051) and would allow for existing vehicles to carry additional power sources when used as part of a retrofit as recognized by pierce (Per paragraph 0051).
Response to Arguments
Applicant’s arguments, see page 8, filed 5/9/2021, with respect to the claim objections and previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The claim objections and previous rejections under 35 U.S.C. 112 of 12/9/2019 has been 
Applicant's arguments filed 5/9/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Alston does not describe the combination of parameter into one heat transfer factor or the combination of parameters into one ambient environment factor as described in independent claims 1 and 13, The examiner notes the armaments to the claims raise the issue of indefiniteness under 35 U.S.C. 112(b) as noted in the rejection above and is not necessarily limited to the applicant’s interpretation of the claim language as being confined to a single heat transfer factor incorporating all of the listed parameters or a single ambient environment factor incorporating all of the associated parameters. Further even if the claim language was limited to the applicant’s interpretation there does not appear to be support for the a combination of parameters being considered in calculating a heat transfer factor which generates a signal, or a combination of actors are considered when calculating an ambient environment factor as noted in the rejection under 35 U.S.C 112(a) above. Nowhere in the specification can the examiner find a recitation of “calculating” a heat transfer factor including all of the parameters claimed as included in the heat transfer factor and similarly calculating a single ambient environment factor from all of the claimed parameters is not found in the specification. While a heat transfer factor is listed in page 21, line 10-17, the heat transfer factor is disclosed as a list of “factors involving heat transfer” and then proceeds to list the factors/parameters. Nowhere does the specification disclose a single heat transfer factor calculated form the list of parameters/factors in the independent claims. Similarly nowhere does the specification disclose a single ambient environment factor calculated form the list of parameters/factors in the independent claims, and additionally there is the specification never appears to combine the words ambient or environment with the word factor at all. Given the issues under 35 U.S.C. 112 raised by the amendments to the independent claims 1 and 13 the independent claims remain rejected as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all of the prior art discloses vehicle refrigeration or air conditioning systems or vehicle power management systems where Jin et al. (US 2017/0082335 A1) teaches door opening and ambient load prediction controls, Smajlovic et al. (US 2013/0020864 A1) and  Aoyagi (US 2011/0067419 A1) teach using past data for trip history in a refrigeration system, Tsubone (US 2009/0266394 A1), and Messano (US 7,338,335 B1) and Ikura et al. (US 2004/0250560 A1) teach controlling power or air conditioning  based on amount of solar radiation in solar cells and based on the vehicle speed, 
discloses a vehicle power management system that can be retrofitted into a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763